DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 2005/0194864).
With respect to claim 1, Miura et al. discloses an acoustic wave resonator (Fig 1) comprising: a support substrate (item 12); a piezoelectric substrate (item 11) located on the support substrate (Fig 1); a first amorphous layer (Fig 2C, item 24a) that is in contact with the support substrate (Fig 3C, item 22) and is mainly composed of one or more constituent elements of the support substrate (Paragraphs 29-30); a second amorphous layer (Fig 2C, item 24a) that is in contact with the piezoelectric substrate (Fig 2C, item 21) and the first amorphous layer (Fig 2C), is mainly composed of one or more constituent elements of the piezoelectric substrate, and is thinner than the first amorphous layer (Paragraphs 29-30); and a pair of comb-shaped electrodes (item 14) that is located on an opposite surface of the piezoelectric substrate from the support substrate (Fig 1), each of the pair of comb-shaped electrodes including electrode fingers (Fig 1).
With respect to claim 8, Miura et al. discloses a filer (Paragraph 64) comprising: an acoustic wave resonator (Fig 1) comprising: a support substrate (item 12); a piezoelectric substrate (item 11) located on the support substrate (Fig 1); a first amorphous layer (Fig 2C, item 24a) that is in contact with the support substrate (Fig 3C, item 22) and is mainly composed of one or more constituent elements of the support substrate (Paragraphs 29-30); a second amorphous layer (Fig 2C, item 24a) that is in contact with the piezoelectric substrate (Fig 2C, item 21) and the first amorphous layer (Fig 2C), is mainly composed of one or more constituent elements of the piezoelectric substrate, and is thinner than the first amorphous layer (Paragraphs 29-30); and a pair of comb-shaped electrodes (item 14) that is located on an opposite surface of the piezoelectric substrate from the support substrate (Fig 1), each of the pair of comb-shaped electrodes including electrode fingers (Fig 1).
With respect to claim 9, Miura et al. discloses a multiplexer comprising: a filer (Paragraph 64) including an acoustic wave resonator (Fig 1) comprising: a support substrate (item 12); a piezoelectric substrate (item 11) located on the support substrate (Fig 1); a first amorphous layer (Fig 2C, item 24a) that is in contact with the support substrate (Fig 3C, item 22) and is mainly composed of one or more constituent elements of the support substrate (Paragraphs 29-30); a second amorphous layer (Fig 2C, item 24a) that is in contact with the piezoelectric substrate (Fig 2C, item 21) and the first amorphous layer (Fig 2C), is mainly composed of one or more constituent elements of the piezoelectric substrate, and is thinner than the first amorphous layer (Paragraphs 29-30); and a pair of comb-shaped electrodes (item 14) that is located on an opposite surface of the piezoelectric substrate from the support substrate (Fig 1), each of the pair of comb-shaped electrodes including electrode fingers (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al.
With respect to claim 6, Miura et al. discloses an acoustic wave resonator according to claim 1. Miura is silent with respect to the precise thicknesses of the two amorphous layers, but does disclose that the first amorphous layer is significantly thicker than the second amorphous layer. As it has been held that a mere change in relative dimensions is obvious (Gardner v. TEC Systems, Inc., 220 USPQ 777), it would be obvious to from the first and second amorphous layers such that a thickness of the second amorphous layer is equal to or less than 0.8 times a thickness of the first amorphous layer (Fig 2C of Miura et al.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. in view of Isobe et al. (US 5814917).
With respect to claim 2, Miura et al. discloses the acoustic wave resonator according to claim 1.
Miura et al. does not disclose that a thickness of the piezoelectric substrate is less than an average pitch of the electrode fingers of one of the pair of comb-shaped electrodes.
Isobe et al. teaches a piezoelectric acoustic wave device in which a thickness of the piezoelectric substrate is less than an average pitch of the electrode fingers of one of the pair of comb-shaped electrodes (Abstracts; column 6, lines 3-10 and 38-46).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the thickness to IDT pitch ratio of Isobe et al. with the acoustic waved device of Miura et al. for the benefit of providing the desired acoustic and resonance characteristics (column 5, lines 47-58 of Isobe et al.).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. in view of Ichikawa et al. (US 5757250).
With respect to claim 3, Miura et al. discloses the acoustic wave resonator according to claim 1.
Miura et al. does not disclose that the piezoelectric substrate is a monocrystalline substrate, and the support substrate is a monocrystalline substrate, a polycrystalline substrate, or a sintered body substrate.
Ichikawa et al. teaches a piezoelectric acoustic wave device in which the piezoelectric substrate is a monocrystalline substrate (column 10, lines 45-49), and the support substrate is a monocrystalline substrate, a polycrystalline substrate, or a sintered body substrate (column 14, lines 54-67).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the monocrystalline materials of Ichikawa et al. with the acoustic wave device of Miura et al. for the benefit of selecting from commonly-used and readily-available materials (column 10, lines 45-49 and column 14, lines 54-67 of Ichikawa et al.) and as it has been held that the selection of materials based on their art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 4, the combination of Miura et al. and Ichikawa et al. discloses the acoustic wave resonator according to claim 3. Miura et al. discloses that the piezoelectric substrate is a lithium tantalate substrate or a lithium niobate substrate, and the support substrate is a sapphire substrate, a spinel substrate, a silicon substrate, a crystal substrate, a quartz substrate, or an alumina substrate (Paragraph 25).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. in view of Ichikawa et al. and Akiyama et al. (US 2019/0036505).
With respect to claim 5, the combination of Miura et al. and Ichikawa et al. discloses the acoustic wave resonator according to claim 4.
Miura et al. does not disclose that a total atomic concentration of an element other than oxygen among the one or more constituent elements of the support substrate in the first amorphous layer is higher than a total atomic concentration of an element other than oxygen among the one or more constituent elements of the piezoelectric substrate, and a total atomic concentration of an element other than oxygen among the one or more constituent elements of the piezoelectric substrate in the second amorphous layer is higher than a total atomic concentration of an element other than oxygen among the one or more constituent elements of the support substrate.
Akiyama et al. teaches a piezoelectric acoustic wave device in which a total atomic concentration of an element other than oxygen among the one or more constituent elements of the support substrate in the first amorphous layer is higher than a total atomic concentration of an element other than oxygen among the one or more constituent elements of the piezoelectric substrate, and a total atomic concentration of an element other than oxygen among the one or more constituent elements of the piezoelectric substrate in the second amorphous layer is higher than a total atomic concentration of an element other than oxygen among the one or more constituent elements of the support substrate (Table 1, wherein the compositional details of the device are shown at 5 different points in the stack of layers, including each of the points described in the claim).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the compositional levels of Akiyama et al. with the acoustic wave device of Miura et al. for the benefit of providing improved bonding strength between the layers (Paragraph 43 of Akiyama et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. in view of Kando (US 2015/0028720).
With respect to claim 7, Miura et al. discloses the acoustic wave resonator according to claim 1.
Miura et al. does not disclose that the pair of comb-shaped electrodes excites an SH wave.
Kando teaches a piezoelectric acoustic wave device in which the pair of comb-shaped electrodes excites an SH wave (Paragraph 60).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the SH wave of Kando with the acoustic wave device of Miura et al. for the benefit of providing improved acoustic and thermal properties (Paragraphs 68-71 of Kando).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837